EXHIBIT 10.32 

 

FREEZE TAG / TIC TOC STUDIOS 

MASTER DEVELOPMENT AGREEMENT

 

This Development Agreement (“Agreement”) is entered into and effective as of
February 18, 2015 (the “Effective Date”) by and between Freeze Tag, Inc.,
(“Freeze Tag”) a Delaware Corporation, having its principal place of business at
18062 Irvine Blvd., Suite 103, Tustin, CA 92780 and TIC TOC STUDIOS, LLC.
(“DEVELOPER”), a California LLC, having a principal place of business at 11240
Magnolia Blvd, Ste. #204 North Hollywood, CA 91601.

 

RECITALS

 

WHEREAS, Freeze Tag designs, manufactures, publishes, distributes and markets
games and applications to be used and played on a number of electronic devices,
including but not limited to cellular phones, smart phones (including iPhone /
iPod Touch, Android smart phones, and similar smart phones), personal digital
assistants, tablets (including the iPad and other iOS and Android tablets),
personal computers and other devices hereto referred to as “Freeze Tag’s
Business”;

 

AND WHEREAS, DEVELOPER designs, develops and programs software for applications
and games to be run and/or played on such electronic devices (referred to in
this Agreement as “DEVELOPER’s Business”);

 

AND WHEREAS, Freeze Tag desires to have a game and/or series of games to be
developed or enhanced based on the Property as specified in Exhibit A and
subsequent exhibits and is the rightful owner of the intellectual property
described in Exhibit A or has entered into an agreement with the holder of
Intellectual Property Rights in the Property, for rights to develop and market
such game(s).

 

AGREEMENT

 

1. DEFINITIONS

 

1.1  “Commercial Release” means the first commercial shipment or download of the
Product by Freeze Tag (or its licensees), excluding any “beta” testing or
similar quality control testing by a limited number of users who are not charged
for the use or operation of the Product.

 

1.2  “Deliverables” means the items, including but not limited to executable
software code, the artwork, game design document and other documentation to be
delivered by DEVELOPER to Freeze Tag under this Agreement as described and
limited on Exhibit A and subsequent detailed Exhibits. For the purposes of
Section 4 hereof, Deliverables shall not include any DEVELOPER Proprietary
Technology.

 

1.3 INTENTIONALLY LEFT BANK

 

1.4  “Development” means the design and development of the Product in accordance
with the Specification and delivery of the Deliverables.

 

 
1


--------------------------------------------------------------------------------




  

1.5  “Intellectual Property Rights” means all forms of intellectual property and
proprietary rights recognized by U.S. laws and other applicable foreign and
international laws, treaties and conventions in intellectual property such as
know-how, inventions, patents, patent rights, and registrations and
applications, renewals, continuations and extensions thereof, works of
authorship and art, copyrightable materials and copyrights (including, but not
limited to, titles, computer code, designs, themes, objects, buildings and
architecture, automobiles, characters, character names, stories, dialog, catch
phrases, locations, game play, rules, concepts, artwork, animation, sounds,
musical compositions, graphics and visual elements, audio-visual effects and
methods of operation, and any related documentation), copyright registrations
and applications, renewals and extensions therefor, mask works, industrial
rights, trademarks, service marks, service names, trade names, logos, product
names, trademark registrations and applications, renewals and extensions
therefor, trade secrets, rights in trade dress and packaging, publicity,
personality and privacy rights, rights of attribution, paternity, integrity and
other similarly afforded “moral” rights; and all rights to sue for and remedies
against past, present and future infringements or misappropriations of the
foregoing.

 

1.6 “Moral Rights” refers to any rights to claim authorship of a work, to object
to or prevent any modification of a work, to withdraw from circulation or
control the publication or distribution of a work, and any similar right,
existing under judicial or statutory law of any country in the world, or under
any treaty, regardless of whether or not such right is called or generally
referred to as a “moral right.”

 

1.7 “Milestone” means each development or delivery milestone for the Development
as set forth in the Exhibit A and subsequent detailed Exhibits referenced on
Exhibit A.

 

1.8 “Product” means the game based on and branded as the Property for the PC
(and/or Mac), iPhone, iPad, smart phone, tablet, or other electronic device –
including the Flash or other web enabled version, currently referred to in
Exhibit A and subsequent detailed Exhibits, to be developed by DEVELOPER under
this Agreement in accordance with the Specifications.

 

1.9 “Property” means the branded property referenced in Exhibit A and subsequent
detailed Exhibits proprietary to Freeze Tag.

 

1.10 “Flash or other web enabled versions” as used herein shall mean software
developed for distribution via the World Wide Web, and all similar modes of
transmission now known or hereafter developed involving web distribution / play
of software to personal computers. May also refer to the game using the same
files as a web-playable version and designed to be played in a browser but
distributed via CD or other physical storage means.

 

1.11 “Product Technology” means all copyrightable works, products, discoveries,
developments, designs, improvements, inventions, concepts, processes,
techniques, know-how, audiovisual elements, content and computer code (including
all Source Code & Materials) (whether or not patentable, and whether or not at a
commercial stage, or registerable under copyright or similar statutes) which are
authored, made, conceived, reduced to practice or learned as a result of the
Development excluding DEVELOPER Proprietary Technology.

 

1.12 “DEVELOPER Proprietary Technology” means the Intellectual Property Rights
in the software tools and other technology described in Appendix A owned by
DEVELOPER together with all derivatives, enhancements, improvements and
modifications of such technology and any Intellectual Property Rights associated
with the same.

 

 
2


--------------------------------------------------------------------------------




  

1.13 “DEVELOPER Trademarks” means any trade marks or trade names belonging to
DEVELOPER.

 

1.14 INTENTIONALLY LEFT BLANK

 

1.15  “Schedule” refers to the project schedule, as specified and limited in
Exhibit A and subsequent detailed Exhibits, and as may be amended during the
Development by the mutual written agreement of Freeze Tag and DEVELOPER, for the
execution, completion and review of the Development and delivery, testing, and
acceptance of the Deliverables.

 

1.16 “Source Materials” means all of the computer source code, source code
documentation, and programmers’ notes for the Product Technology, including, but
not limited to those listed in Appendix A.

 

1.17 “Specification and/or Design” means the concept, feature, functionality and
performance specifications for the Product as supplied by Freeze Tag and set
forth in Exhibit A and subsequent detailed Exhibits, as amended from time to
time. The Specification / Design may be amended only by the mutual written
agreement of Freeze Tag and DEVELOPER.

 

1.18 “Third Party Materials” means any audiovisual materials, content, data,
software, libraries, copyrights, trademarks, service marks, or other materials
owned or licensed by third parties which Freeze Tag agrees in writing may be
included in the Product or used for the Development, including any listed in
Exhibit A and subsequent detailed Exhibits.

 

2. DEVELOPMENT

 

2.1 Performance. DEVELOPER shall perform the Development to create the Product
(Deliverables) in accordance with the Schedule and pursuant to the Specification
/ Design.

 

2.2 Specification Changes. DEVELOPER understands that Freeze Tag may request
additions, deletions or other changes to the Development which may affect the
Specification / Design at any time during the term of this Agreement. Within 5
business days of receiving any change request from Freeze Tag which DEVELOPER
reasonably believes will increase the originally agreed upon budget by 5 percent
or the originally agreed upon timeframe by at least 5 days, DEVELOPER shall
provide Freeze Tag with a revised budget and timeframe to perform the
Development reflecting the requested change. Upon notice of any additional fees
and/or amendment to the Schedule, as required, to affect the change request,
Freeze Tag shall confirm, in writing the acceptance or rejection of the change
request to DEVELOPER. Upon written acceptance of the revised budget and
timeframe by Freeze Tag, DEVELOPER and Freeze Tag shall work together to make
any changes necessary to the Specification and the Schedule, and DEVELOPER shall
perform the Development in accordance with the revised Schedule and the revised
Specification / Design. In the event that Freeze Tag confirms its rejection of
the change request, the original timeframe of each of the remaining Milestones
shall be extended by the number of days DEVELOPER advises was spent by DEVELOPER
on developing the revised budget and timeframe in response to such change
request.

 

 
3


--------------------------------------------------------------------------------




  

2.3 Evaluation; Testing; Acceptance.

 

2.3.1 After delivery of each Deliverable, Freeze Tag shall evaluate such
Deliverable for conformity to the Specification. If Freeze Tag determines that
the Deliverable conforms to the Specification then it shall immediately send
written notice of acceptance to DEVELOPER. If the Deliverable does not conform
to the Specification, Freeze Tag shall submit a written rejection to DEVELOPER
within five (5) business days after Freeze Tag’s receipt of such Deliverable,
setting forth detailed reasons for rejection. In the event that Freeze Tag does
not reject a Deliverable in writing within ten (10) business days after its
receipt, the Deliverable shall be deemed accepted. DEVELOPER shall correct such
rejected Deliverable within ten (10) business days (the “Correction Period”)
following receipt of any written rejection thereof and redeliver the corrected
Deliverable to Freeze Tag, and the procedure in this Section 2.3.1 shall be
repeated.

 

2.3.2 If any rejected Deliverable cannot be corrected within thirty (30) days,
then Freeze Tag may, at its option:

 

   

(a)

extend the period during which DEVELOPER may attempt to correct the Deliverable;
or

   

 

     

(b)

suspend performance and retain the Deliverable with rights as set forth in
Section 4, provided that Freeze Tag pays DEVELOPER for all work performed at a
rate equal to the number of hours worked on such Deliverable at DEVELOPER’s
standard hourly rates of (HOURLY RATE HERE), not to exceed 75% of the payment
due for that milestone;

 

In the event that Freeze Tag chooses to retain the Deliverables in accordance
with paragraph (b) of this section 2.3.2, DEVELOPER shall provide Freeze Tag
with the Source Materials for such Deliverables.

 

2.4 Project Management. Each party will identify to the other a project manager
who will serve as such party’s primary contact for matters relating to the
Development. Each party may identify to the other additional contact persons for
specific aspects of the Development. Each party may change its list of contacts
at any time by giving notice to the other party in conformity with Section 12.1.

 

2.5 Status Reports. At Freeze Tag’s request DEVELOPER will provide Freeze Tag a
written status report via e-mail to discuss any of the above issues.

 

2.6 Warranty. DEVELOPER shall, as promptly as reasonably possible, correct all
of the Product’s non-conformities with the Specification / Design of which
Freeze Tag notifies DEVELOPER in writing prior to or within thirty (30) days
after Commercial Release of the Product, and DEVELOPER shall promptly furnish
the corrected Product to Freeze Tag. If DEVELOPER makes any corrections,
enhancements, modifications and/or updates to the Product within such period,
DEVELOPER shall promptly make all such corrections, enhancements, modifications
and/or updates available to Freeze Tag on such media as Freeze Tag may
reasonably request. This shall be Freeze Tag’s sole and exclusive remedy
relating to the quality and performance of the Product.

 

 
4


--------------------------------------------------------------------------------




  

2.7 INTENTIONALLY LEFT BLANK

 

2.8 No Breach. In no event shall DEVELOPER be in breach of any provision of this
Agreement by reason of its failure to fulfill any obligation hereunder where
such failure is caused by Freeze Tag's failure to provide any information,
material, licenses, instructions, approvals or other acts, goods or services
under this Agreement. This clause shall survive the expiration or earlier
termination of this Agreement.

 

3. PAYMENT FOR SERVICES

 

3.1 Development Fees. Freeze Tag shall pay DEVELOPER for the Development as set
forth in Exhibit A and subsequent detailed Exhibits, provided that:
(i) DEVELOPER has completed and delivered to Freeze Tag the Deliverables
associated with such Milestone with respect to each payment Milestone; and
(ii) Freeze Tag has accepted the Deliverables associated with such Milestone
with respect to each payment Milestone. Such payments will be made by Freeze Tag
within thirty (30) days from Freeze Tag’s receipt of DEVELOPER’s invoice
associated with the applicable payment Milestone. DEVELOPER must invoice Freeze
Tag for each payment Milestone when due in accordance with this Section 3 and
Exhibit A and subsequent detailed Exhibits.

 

3.2 Royalty Payments. If applicable, Freeze Tag shall pay to DEVELOPER royalties
(“Royalties”) based on Freeze Tag’s Net Publishing Revenue (as defined below)
from the distribution, sale, license and/or other exploitation of the Product by
Freeze Tag in accordance with this Section 3. Royalties payable by Freeze Tag to
DEVELOPER are defined in Exhibit A and subsequent detailed Exhibits. “Net
Publishing Revenue” shall mean gross amounts from any and all sources that are
actually received by Freeze Tag from the sale, license, distribution and
exploitation of the Products as provided for in this Agreement, less any amounts
paid to a Licensor(s), less any advance or development monies paid to the
DEVELOPER, less any User Acquisition Costs spent by Freeze Tag, less variable
costs strictly related to running, maintaining and updating the game such as
content servers, platform service fees (such as DeltaDNA, Locatlytics, Parse,
Leanplum, etc.) and other similar services (which will not include labor costs),
and less any authorized unrelated third party distributor of a Product. In the
event that the Product is included in a collection of other titles offered for a
single price, Royalties payable under this clause shall be calculated based on
the pro-rata subscription (or fixed) price for the Product as a percentage of
the total subscription / fixed prices for all titles in the collection.

 

3.3 Royalty Payment Schedule. Freeze Tag will pay DEVELOPER its earned Royalties
on a quarterly basis via check through the US mail (or other certified delivery
service) no later than thirty (30) days after the close of the quarter in which
royalties have been received by Freeze Tag. Freeze Tag’s fiscal year end is
December 31. At DEVELOPER’s request, Freeze Tag will make the Royalty Payment
via wire transfer, but the wire transfer fee for this transaction will be
subtracted as an expense from the Royalties due to DEVELOPER.

  

 
5


--------------------------------------------------------------------------------




 

3.4 Auditing Records. For products or services that have a Royalty sharing
component as described in an Exhibit. Freeze Tag shall maintain copies of sales
and royalty records it receives from distributors, sales representatives,
developers and any other party permitted to exploit any component of the
Product. Freeze Tag shall provide DEVELOPER a copy of the calculation of Net
Publishing Revenue used for the purposes of calculating Royalty payments to
DEVELOPER with each payment of Royalties made to DEVELOPER. DEVELOPER will have
the right every six (6) calendar months during the Term to have an independent
auditor examine Freeze Tag’s books, records and accounts during regular business
hours for the purpose of verifying Royalties owed to DEVELOPER hereunder. Each
such examination will be upon at least five (5) days prior written notice to
Freeze Tag and will not unreasonably interfere with Freeze Tag’s business.
DEVELOPER and the independent auditor shall keep all materials related thereto
confidential. If any examination discloses a shortfall in any Royalty payment
due DEVELOPER of more than ten percent (10%), Freeze Tag will pay the fee of the
auditors for that examination, in addition to the payment of such shortfall, and
DEVELOPER will be entitled to perform an additional examination within one (1)
year from the date of the examination that disclosed such shortfall, at Freeze
Tag’s expense. In the event that Royalties become payable to DEVELOPER under
this Agreement, this section 3.5 shall survive the termination of this Agreement
for a period of six (6) months.

 

3.5 Accruing Interest. Without limiting DEVELOPER's rights and remedies
hereunder, in the event Freeze Tag fails to make any payment when due hereunder,
interest shall accrue on the amount owed as of the due date at an interest rate
of (a) one percent (1.0%) per month or twelve percent (12.0%) annually, or (b)
the highest rate allowed by law, whichever is less.

 

3.6 Termination of the Agreement. In the event of termination of this Agreement
pursuant to Section 10 Freeze Tag shall pay DEVELOPER for all work performed at
a rate equal to the number of hours worked on such Deliverable at DEVELOPER’s
standard hourly rates of (HOURLY RATE HERE) as per Exhibit A and subsequent
detailed Exhibits, not to exceed 75% of the payment due for that milestone. In
the event that Freeze Tag wishes to retain the Product and all of the Product
Technology developed up to the date of termination, Freeze Tag and DEVELOPER
shall negotiate in good faith an agreed upon amount, not to exceed 75% of the
fees already paid, ADDITIONAL TERMS HERE

 

4. RIGHTS/ASSIGNMENT

 

4.1 Product. As between the parties and except as expressly provided elsewhere
in this Agreement, upon Freeze Tag’s acceptance pursuant to Section 2.3:

 

4.1.1 PRODUCT RIGHTS HERE;

 

4.1.2 PRODUCT TECHNOLOGY RIGHTS HERE;

 

4.1.3 INTENTIONALLY LEFT BLANK; and

 

4.1.4 INTENTIONALLY LEFT BLANK

 

 
6


--------------------------------------------------------------------------------




  

4.2 DEVELOPER Proprietary Technology. The parties understand that certain
software programs, routines and other intellectual property developed and/or
owned by DEVELOPER through the course of its regular business activities may be
incorporated into or utilized in the development of the software provided to
Freeze Tag. See Appendix A for a description of DEVELOPER’s Proprietary
Technology. Upon Freeze Tag’s acceptance of the Deliverable pursuant to section
2.3, DEVELOPER hereby grants to Freeze Tag a nonexclusive, worldwide,
royalty-free license to use any DEVELOPER Proprietary Technology provided to
Freeze Tag embedded in such Deliverable, provided that use of the Developer
Proprietary Technology is limited to the manner in which it is embedded and
shall not be exploited separate and apart from the Product.

 

4.3 Ownership. OWNERSHIP TERMS HERE.

 

4.4 Exclusivity. DEVELOPER acknowledges and agrees that the Product Technology
and the Deliverable(s) specified in Exhibit A and subsequent detailed
Exhibits are being made exclusively for Freeze Tag, and DEVELOPER further agrees
that it will not sell or otherwise distribute the same to any entities, provided
that Freeze Tag has accepted the Product in accordance with Section 2.3 hereof
and has paid DEVELOPER the Development Fee. Notwithstanding the foregoing and as
a matter of clarity, Freeze Tag acknowledges and agrees that solely with respect
to the Product Technology, DEVELOPER shall be entitled to sell or distribute the
same to third party entities and Freeze Tag shall not be entitled to share in
any proceeds or revenue received by DEVELOPER as a result of any such
exploitation thereof.

 

5. PRESS RELEASES

 

The contents of any press releases or other announcements of either party
regarding any of the details contained in this Agreement or the rights granted
hereunder, which shall be deemed to be Confidential Information, shall be
approved by the other party in writing prior to being released or made.

 

6. DISTRIBUTION

 

6.1 No Obligation. Notwithstanding any other provision of this Agreement, Freeze
Tag shall have the right, in its sole and absolute discretion, to determine
whether or not to release, publish, or distribute the Product. Freeze Tag shall
determine in its sole discretion the nature and scope of any promotional and
distribution efforts undertaken by Freeze Tag with respect to the Product, and
DEVELOPER acknowledges that Freeze Tag may in its sole discretion limit, suspend
or terminate the availability, promotion or distribution of the Product at any
time and for any reason without incurring any liability to DEVELOPER.

 

6.2 INTENTIONALLY LEFT BLANK

 

6.3 INTENTIONALLY LEFT BLANK

 

7. CONFIDENTIALITY

 

7.1 Confidentiality of Terms. Each party shall treat all of the terms of this
Agreement as confidential and shall not disclose them to any third party, except
(i) to its employees, affiliates and its immediate legal and financial
consultants on a need to know basis as required in the ordinary course of that
party’s business; and (ii) as required by government or judicial order, provided
each party gives each other party prompt notice of such order and complies with
any protective order (or equivalent) imposed on such disclosure. Further, the
parties acknowledge that this Agreement, or portions thereof, may be required
under applicable law to be disclosed, as part of or as an exhibit to a party’s
required public disclosure documents. If either party is advised by its legal
counsel that such disclosure is required, it will notify the other in writing
and the parties will jointly seek confidential treatment of this Agreement to
the maximum extent reasonably possible, in documents approved by all parties and
filed with the applicable governmental or regulatory authorities.

 

 
7


--------------------------------------------------------------------------------




  

8. WARRANTIES AND INDEMNIFICATIONS

 

The representations, warranties, and covenants in this Section 8 are continuous
in nature and shall be deemed to have been given by each party at execution of
this Agreement and at each stage of performance hereunder.

 

8.1 DEVELOPER. DEVELOPER warrants and represents that:

 

8.1.1 It has the full power to enter into and perform its duties under this
Agreement;

 

8.1.2 DEVELOPER is not presently subject to, nor will DEVELOPER subsequently
enter into, any agreement effective during the term of this Agreement, nor is
there any pending or threatened claim, nor does any third party or fact exist to
DEVELOPER’s knowledge, that would limit DEVELOPER’s ability to perform its
obligations under this Agreement;

 

8.1.3 The Deliverables will meet the Specifications and (subject to Freeze Tag’s
warranty in section 8.3) shall be original works of or on behalf of DEVELOPER to
the best of DEVELOPER’s knowledge and will comply with applicable laws and
regulations of the United States of America;

   

8.2 Freeze Tag. Freeze Tag warrants and represents that:

 

8.2.1 It is has the full power to enter into and perform its duties under this
Agreement;

 

8.2.2 Its publishing and other exploitation of the Games shall be in accordance
with applicable law and not infringe the rights of any third party;

 

8.2.3 It shall not and nor shall it permit others to decompile,
reverse-engineer, or make derivative works from the DEVELOPER Proprietary
Technology (as defined in Appendix A to this Agreement).

 

8.3 Third party materials.

 

8.3.1 With regard to Third Party Materials that Freeze Tag requires or requests
DEVELOPER to include in the Deliverables, Freeze Tag warrants and represents
that such materials are not in violation of any rights existing now under any
law and/or regulation. In the event of Freeze Tag’ breach of the warranty of
this section 8.3.1, then Freeze Tag shall indemnify, defend and hold harmless
DEVELOPER, and its officers, directors, employees, contractors, and agents.

 

 
8


--------------------------------------------------------------------------------




  

8.3.2 With regard to Third Party Materials that DEVELOPER includes in the
Deliverables, DEVELOPER warrants and represents that to the best of its
knowledge such materials are not in violation of any rights existing now under
any law and/or regulation. In the event of DEVELOPER’s breach of the warranty of
this section 8.3.2, then DEVELOPER shall indemnify, defend and hold harmless
Freeze Tag, and its officers, directors, employees, contractors, and agents.

 

8.4 Disclaimer. Other than the warranties expressly provided in this Section 8,
no other warranties regarding the Product, the Product Technology, the
Deliverables, the Development generally, or DEVELOPER Intellectual Property are
provided and are hereby expressly disclaimed to the fullest extent permitted by
law (including but not limited to any warranties of fitness for a particular
purpose, merchantability, operability, and anticipated revenue implied by law or
course of dealing, usage or trade).

 

8.5 Indemnification. Each Party agrees to indemnify, defend and hold harmless
the other party, and its officers, directors, employees, contractors, and
agents, from and against any loss, damage, expense, or cost, including
reasonable attorney’s fees, arising out of any claim, demand, or suit arising
from a breach of any of its warranties set out in this section 8.

 

9. TERM

 

9.1 Term. The term of this Agreement shall commence as of the Effective Date and
shall continue, unless earlier terminated as provided in Section 10, until such
time as Freeze Tag has accepted the final version of the Product in accordance
with Section 2.3.

 

10. TERMINATION

 

10.1 Termination By Either Party For Cause. Either party may suspend performance
and/or terminate this Agreement immediately upon written notice at any time if:

 

10.1.1  The other party commits a material breach of any warranty, term,
condition or covenant of this Agreement, other than those contained in
Section 7, and fails to cure that breach within thirty (30) days after written
notice thereof; or

 

10.1.2  The other party is in material breach of Section 7.

 

10.2 Termination for Failure to Deliver. If DEVELOPER fails to deliver any
Deliverable within the dates specified in the Schedule or if any of the
Deliverables cannot be corrected within a specified period of time, as mutually
agreed upon by DEVELOPER and Freeze Tag, then Freeze Tag may, at its option,
immediately terminate this Agreement upon written notice to DEVELOPER.

  

 
9


--------------------------------------------------------------------------------




 

10.3 Termination By Either Party Without Cause. Either party can terminate this
Agreement without reason or cause with 30 days written notice.

 

10.4 Survival. Intellectual Property Rights granted hereunder, confidentiality
obligations, and obligations to pay and report on Royalties and DEVELOPER’s
associated audit rights shall survive any termination of this Agreement, and
shall continue to be enforceable.

 

10.5 Rights. Neither party shall be entitled to any compensation or claim for
goodwill or other loss, cost or expense, which either of them may suffer or
claim to have suffered solely by reason of termination or expiration of this
Agreement, provided, however, that nothing herein shall operate to limit any
other rights or remedies available to a non-defaulting party at law or in equity
upon the breach of this Agreement by the other party nor shall termination
affect the accrued rights and remedies of the parties at termination which
unless expressly provided to the contrary in this Agreement shall survive any
termination howsoever caused.

 

11.  LIMITATION OF LIABILITY

 

PROVIDED ALWAYS THAT NOTHING SHALL LIMIT OR EXCLUDE EITHER PARTY’S LIABILITY (1)
FOR FRAUD OR (2) FOR DEATH OR PERSONAL INJURY CAUSED BY ITS OR ITS EMPLOYEES’
NEGLIGENCE OR (3) PURSUANT TO THE INDEMNITIES GIVEN BY THAT PARTY IN SECTION 8
OF THIS AGREEMENT:

 

(A) NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT,
INCIDENTAL, CONSEQUENTIAL, PUNITIVE, EXEMPLARY OR SPECIAL DAMAGES OF ANY KIND,
INCLUDING LOSS OF ANTICIPATED PROFITS, EVEN IF SUCH PARTY HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES AND REGARDLESS OF WHETHER REMEDY SET FORTH
HEREIN FAILS OF ITS ESSENTIAL PURPOSE; AND

 

(B) INTENTIONALLY LEFT BLANK

 

12.  GENERAL

 

12.1 Notices. All notices and requests in connection with this Agreement shall
be deemed given (1) as of the day they are received if sent either by messenger,
international express delivery service, or by fax with a postal copy by
certified mail, postage prepaid, return receipt requested, and (2) as of the day
they were sent if sent by e-mail. In each case notice shall be addressed to the
appropriate party at its address set forth on page 1 of this Agreement or to
such other address as such party may designate pursuant to this notice
provision.

 

12.2 Independent Contractors. DEVELOPER is an independent contractor for Freeze
Tag, and nothing in this Agreement shall be construed as creating an
employer-employee relationship, a partnership, or a joint venture between the
parties. Except as otherwise expressly provided in this Agreement, each party
shall bear all of its own costs, including the salaries of its employees and
fees of its contractors, in performing its obligations under this Agreement.

  

 
10


--------------------------------------------------------------------------------




 

12.3 Governing Law. This Agreement shall be governed by the laws of the State of
California as though entered into between California residents and to be
performed entirely within California. DEVELOPER consents to jurisdiction and
venue in the state and federal courts located in the Central or Southern
District of California. In any action or suit to enforce any right or remedy
under this Agreement or to interpret any provision of this Agreement, the
prevailing party shall be entitled to recover its costs, including reasonable
attorneys’ fees. The parties hereto expressly decline the application of the
United Nations Convention on Contracts for the International Sale of Goods.

 

12.4 Assignment. This Agreement shall be binding upon and inure to the benefit
of each party’s respective successors and lawful assigns; provided, however,
that DEVELOPER may not assign this Agreement, in whole or in part, at any time
before thirty (30) days following the Commercial Release of the Product have
elapsed without the prior written approval of Freeze Tag. Notwithstanding the
foregoing, DEVELOPER may assign its rights and its benefits (but not its
obligations) under this Agreement to a third party, but must first obtain
written approval from Freeze Tag in order to do so, which approval shall not be
unreasonably withheld.

 

12.5 Construction. If for any reason a court of competent jurisdiction finds any
provision of this Agreement, or portion thereof, to be unenforceable, that
provision of the Agreement will be enforced to the maximum extent permissible so
as to affect the intent of the parties, and the remainder of this Agreement will
continue in full force and effect. Failure by either party to enforce any
provision of this Agreement will not be deemed a waiver of future enforcement of
that or any other provision.

 

12.6 Waiver. The waiver by either party of a breach or default of any provision
to this Agreement by the other party shall not be construed as a waiver of any
succeeding breach or default of the same or any other provision, nor shall any
delay or omission on the part of either party to exercise or avail itself of any
right, power or privilege that it has or may have thereunder operate as a waiver
of any right, power or privilege of such party.

 

12.7 Survival of Obligations. All obligations and associated rights under this
Agreement shall survive the expiration or termination of this Agreement and
continue to be enforceable.

 

12.8 Severability. In the event that any provision or particular application of
a provision of this Agreement is held to be unenforceable because it is invalid
or in conflict with any law of any relevant jurisdiction, the validity of the
remaining provisions or of other applications of the affected provision shall
not be affected and the rights and obligations of the parties shall not be
construed and enforced as if this Agreement did not contain the particular
provision or particular application of that provision that is held to be
unenforceable.

 

12.9 Headings. The headings contained in this Agreement are for convenience of
reference only and shall not be considered in interpreting or construing this
Agreement.

  

 
11


--------------------------------------------------------------------------------




 

12.10 Counterparts and Facsimile. This Agreement may be executed (including, but
not limited to, by facsimile signature) in one or more counterparts, with the
same effect as if the Parties had signed the same document. Each counterpart so
executed will be deemed to be an original, and all such counterparts will be
construed together and will constitute one Agreement.

 

12.11 Force Majeure. Neither party shall be responsible for any delays or
failure to perform caused by or resulting from any act, omission or condition
beyond the respective Party’s reasonable control, whether or not foreseeable,
including without limitation Acts of God, strikes, lockouts, riots, war,
governmental regulations, fire, power failure, earthquakes, severe weather or
other natural disaster, or any failure of software, hardware or communications
equipment.

 

12.12 Entire Agreement. This Agreement does not constitute an offer by Freeze
Tag or DEVELOPER and it shall not be effective until signed by both parties.
This Agreement constitutes the entire agreement between the parties with respect
to the Development of the Products specified in Exhibit A and subsequent
detailed Exhibits, and all other subject matter hereof and merges all prior and
contemporaneous communications. It shall not be modified except by a written
agreement dated subsequent to the date of this Agreement and signed on behalf of
DEVELOPER and Freeze Tag by their respective duly authorized representatives.

 

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the
Effective Date.

 

 

Freeze Tag, Inc.   Tic Toc Studios, LLC.       By (Sign)   By (Sign)        
Name (Print)   Name (Print)         Title Title         Federal Tax ID Number

   

 
12


--------------------------------------------------------------------------------




 

Appendix “A”

 

Description of DEVELOPER’s Proprietary Technology

 

DEVELOPER shall retain ownership of the following technology disclosed herein
and Freeze Tag shall be entitled to use the DEVELOPER Proprietary Technology
only as described in section 4 or otherwise expressly provided in this
agreement.

 

Description:

 

Developer’s PRE-EXISTING INTELLECTUAL PROPERTY and Proprietary Technology
DESCRIPTION HERE.

 

 
13


--------------------------------------------------------------------------------




  

Appendix “B” 

 

Copyright Assignment

 

The undersigned hereby assigns in perpetuity all rights, title and interest in
and to the materials described below, including the copyright thereof, in the
United States and throughout the world, together with any rights of action which
may have accrued under said copyrights, which are owned by the undersigned, for
One Dollar ($1.00) and other good and valuable consideration, the receipt of
which is hereby acknowledged, to FREEZE TAG, Inc.

 

Work: All protectable elements and materials relating to the name, the
characters and the artwork to be developed by DEVELOPER under that certain
Master Development Agreement by and between FREEZE TAG, INC. and DEVELOPER dated
18 FEBRUARY 2015 which fall within the definition of “Deliverables” provided
therein including, without limitation, all protectable elements and materials
related to the Product therein described, but excluding “DEVELOPER Proprietary
Technology” as therein defined.

 

 

Dated:_________________________

By:

   

Name:

   

Title:

   

Address:

 

 

  

 
14


--------------------------------------------------------------------------------




  

Exhibit “A”

 

Property: TITLE NAME HERE

 

Platform: iOS (includes iPhone, iPod Touch, iPad), Android (smartphone and
tablet) – devices to be called out in Exhibit A1)

 

Additional Exhibit Info: Exhibit A1

 

Start Date: February 18, 2015

 

Completion Date: 6/15/2015

 

Development Fee: DEVELOPMENT FEE HERE

 

Standard Hourly Rates: HOURLY RATE HERE

 

License Holder of the “Property”: Freeze Tag, Inc.

 

Date Added to Exhibit A: February 18, 2015

 

 

15

--------------------------------------------------------------------------------

